                                                                         JS-6
1
2
3
4
5
6
7
8                   UNITED STATES DISTRICT COURT
9                 CENTRAL DISTRICT OF CALIFORNIA
10
     JAZMIN CARPENTER and ROBERT           Case No.: CV 19-7505-GW-PLAx
11
     CARPENTER,
12                                    ORDER GRANTING JOINT
                  Plaintiffs,         STIPULATION REMANDING TO
13
                                      SUPERIOR COURT OF THE
14        vs.                         STATE OF CALIFORNIA FOR
15                                    THE COUNTY OF LOS ANGELES
     FORD MOTOR COMPANY; STAR         FROM UNITED STATES
16   FORD LINCOLN; and DOES 1 through DISTRICT COURT
17   10, inclusive,

18            Defendants.
19
20
21
22
23
24
25
26
27
28

                 [PROPOSED] ORDER GRANTING JOINT STIPULATION TO REMAND
1                                          ORDER
2          The Court, having considered the Joint Stipulation of Plaintiffs JAZMIN
3    CARPENTER and ROBERT CARPENTER to allow Plaintiffs’ action to be
4    remanded from the United States District Court for the Central District of
5    California to the Superior Court of the State of California for the County of Los
6    Angeles, and upon finding that good cause exists, hereby ORDERS as follows:
7          1. Plaintiffs’ action shall be remanded to the Superior Court of the State of
8             California for the County of Los Angeles.
9
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
10
11
     DATED: November 26, 2019
12                                            HON. GEORGE H. WU,
                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                    [PROPOSED] ORDER GRANTING JOINT STIPULATION TO REMAND
